     Case 1:11-cr-00136-DHB-BKE Document 166 Filed 06/02/20 Page 1 of 1


                                                                                  !:
                                                                                           rjL_c.u
                                                                                   l.S. DISI niC i COUkT
                       IN       THE UNITED   STATES DISTRICT                COURT       AUGUSTA DiV.
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                        AUGUSTA DIVISION                          20 JUN-2 PH 3^22

                                                   'k
UNITED STATES OF AMERICA                                                     CLERK-^J,-
                                                   *•
                                                                                        SO.DIST. OF!^
                                                   •=k-
        V.                                                           CR 111-136
                                                   k


                                                   k
MELISHA      JOHNSON




                                             ORDER




                                                                             \\                               //

        On May 29, 2020, this Court received a                                    Motion     in      Letter


from Defendant Melisha Johnson, which was docketed as a                                        Motion to

                           tt
Reduce Sentence.                 In actuality, Defendant only asks the Court to
                      \\                                                          ff
recommend      her         as a candidate for early release                            should there          be


an   official inquiry              in   relation          to    her   bid    for        commutation          of

sentence       with        the     President    of             the    United           States.          Upon

consideration,              and     without     ignoring                or        diminishing               the


rehabilitative efforts of this Defendant, the Court will decline

to comment about her efforts to gain commutation.                                      In fact, because

there is currently no affirmative                              request for action from any

official source on the matter, the Clerk is directed to TERMINATE

the pending motion (doc. no. 165).

        ORDER ENTERED at Augusta,                                                         day of June,

2020.




                                                           UNITED STATES               DISTRICT      JUD'
